STOCK PURCHASE AGREEMENT  

 

THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made and entered into as of July
18, 2006, by and among Strativation, Inc., formerly known as SalesTactix, Inc.,
Age Research, Inc., Volt Research, Inc., and Mammon Oil & Gas, Inc., a publicly
traded Delaware corporation (the “Company”), George LeFevre, an individual
(“LeFevre”), Scott Absher, an individual (“Absher”), and each of the undersigned
purchasers identified on the signature pages hereto and on Schedule A attached
hereto (collectively, the “Purchasers”).

 

R E C I T A L S

A.           The Company has authorized the sale and issuance to the Purchasers
of 3,800,000 shares of its $0.001 par value common stock (the “Shares”), which
is quoted on the Over The Counter Bulletin Board (the “OTCBB”) under the symbol
“STRV.OB”, pursuant to the exemption from registration provided by Section 4(2)
of the Securities Acts of 1933, as amended (the “Securities Act”).

B.           Once sold and issued, the Shares shall constitute approximately 34%
of the outstanding shares of capital stock and voting equity of the Company.

C.           LeFevre and Absher are entering into this Agreement for the purpose
of providing the indemnification discussed herein.

NOW, THEREFORE, the parties agree as follows:

A G R E E M E N T

1.            Incorporation of Recitals. The foregoing Recitals are incorporated
herein by this reference.

2.            Sale and Purchase of the Shares. Subject to the terms and
conditions hereof, at the Closing, the Company agrees to sell to the Purchasers,
and each of the Purchasers agrees to purchase that number of the Shares, as set
forth on Schedule A attached hereto, from the Company for an aggregate purchase
price of $237,669.00 in cash (the “Purchase Price”).

3.            Closing. The purchase and sale of the Shares (the “Closing”) shall
take place at the offices of Richardson & Patel, LLP, Los Angeles, CA 90024, at
12:00 p.m., Pacific Standard Time, on July 18, 2006, or such other date and time
as the parties may mutually agree (the “Closing Date”), upon satisfaction of the
closing conditions set forth in Section 6 of this Agreement. Pursuant to an
Escrow Agreement duly executed by the parties (the “Escrow Agreement”) and
attached as Exhibit A to the Agreement of even date herewith between the
Purchasers and LeFevre (the “Securities Purchase Agreement”), Richardson &
Patel, LLP (the “Escrow Agent”) shall act as the escrow agent for this
transaction and shall hold and distribute the Purchase Price and the Shares as
required by the terms of this Agreement and the Escrow Agreement.

 

1


--------------------------------------------------------------------------------



4.            Representations and Warranties of The Company. Each of the
Company, LeFevre, and Absher jointly and severally, hereby represents and
warrants to the Purchasers as follows:

4.1          Organization and Good Standing. The Company is a corporation duly
organized, validly existing, and in good standing under the laws of Delaware,
with full corporate power and authority to own, lease, and operate its business
and properties, and fully qualified to do business as a foreign corporation in
each jurisdiction where the failure to be so qualified would have a material or
adverse effect on the Company.

4.2        Authorization. All action on the part of the Company necessary for
the authorization, execution, and delivery of this Agreement and the performance
of the Company’s obligations hereunder at the Closing has been taken or will be
taken prior to the Closing, and this Agreement shall constitute the valid and
legally binding obligation of the Company, enforceable in accordance with its
terms except as limited by the effect of bankruptcy, insolvency, reorganization,
moratorium, and other similar laws relating to or affecting the rights of
creditors generally and by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

4.3        Valid Issuance of Shares. The Shares, when sold and issued in
accordance with the terms of this Agreement for the consideration expressed
herein, will be duly and validly issued, fully paid, and non-assessable, and
will be free of restrictions on transfer, other than restrictions on transfer
under applicable state and federal securities laws.

 

4.4        Capitalization. The authorized capital stock of the Company consists
of 750,000,000 shares of Common Stock, par value $0.001 per share, of which
10,636,000 shares are and will be issued and outstanding at the Closing (the
“Company Shares”). All of the Company Shares are duly authorized, validly
issued, fully paid, and non-assessable, and have not been issued in violation of
any preemptive right of stockholders. The Company Shares are not, and those
shares of Common Stock when issued in accordance with the terms hereof will not
be, subject to any preemptive or subscription right. There is no outstanding
voting trust agreement or other contract, agreement, arrangement, option,
warrant, call, commitment, or other right of any character obligating or
entitling the Company to issue, sell, redeem, or repurchase any of its
securities, and there is no outstanding security of any kind convertible into or
exchangeable for the common stock of the Company, nor has the Company, or any of
its agents, orally agreed to issue any of the foregoing. There are no declared
or accrued unpaid dividends with respect to any shares of the Company’s Common
Stock. There are no agreements, written or oral, between the Company and any of
its shareholders, or among any of the Company’s shareholders relating to the
acquisition (including without limitation rights of first refusal or preemptive
rights), disposition, registration under the Securities Act, or voting of the
capital stock of the Company. There are no outstanding Company Shares that are
subject to vesting. The Company has no other capital stock authorized, issued,
or outstanding.

 

4.5        No Subsidiaries. On the Closing Date, after giving effect to the Debt
Cancellation Agreement of even date herewith between the Company and LeFevre
(the “Debt Cancellation Agreement”), the Company shall not, directly or
indirectly, own any shares of any capital stock or other equity interest in,
shall not have any investment in, and shall not control or have any proprietary
interest in, any corporation, partnership, joint venture, or other business

 

2


--------------------------------------------------------------------------------



association or entity (“Subsidiary Interests”). To the extent that the Company
directly or indirectly owns any Subsidiary Interests prior to the Closing Date,
the Company shall divest itself of any and all such Subsidiary Interests,
including but not limited to any and all of the issued and outstanding shares of
Xsellsys, Inc., a California corporation and wholly-owned subsidiary of the
Company (the “Subsidiary”). At the Closing, all of the outstanding equity of the
Subsidiary shall be irrevocably assigned to LeFevre pursuant to the Debt
Cancellation Agreement.

 

4.6        No Assets, Liabilities, or Obligations. At the Closing: (a) the
Company shall not have any assets of any kind, (b) neither the Company, nor any
other person or entity, shall be in breach or in default under any contract,
agreement, arrangement, commitment, or plan to which the Company is a party, and
the Company shall not have received any notice of default under any contract,
agreement, arrangement, commitment, or plan to which it is a party, which
default has not been cured to the satisfaction of, or duly waived by, the party
claiming such default on or before the Closing Date, (c) no event or action
shall have occurred, shall be pending, or shall have been threatened, which,
after the giving of notice, passage of time or otherwise, would constitute or
result in such a breach or default by the Company or, to the Company’s
knowledge, any other person or entity, (d) the Company shall have no liabilities
or obligations whatsoever, whether secured or unsecured, accrued, determined,
absolute or contingent, asserted or unasserted, or otherwise, whether or not
such liabilities or obligations are required to be reflected or reserved in a
balance sheet or the notes thereto under generally accepted accounting
principles, with the exception of the liabilities and obligations as set forth
in Schedule 4.6(d) attached hereto, which shall be fully satisfied or
extinguished pursuant to the terms of the Escrow Agreement, and (e) any and all
outstanding liabilities and obligations of the Company existing prior to the
Closing Date, including but not limited to the liabilities reflected in the
unaudited balance sheet in the Company’s Quarterly Report on Form 10-QSB for the
quarter ended March 31, 2006, as updated by Absher, LeFevre, and the Company,
and specifically set forth in Schedule 4.6(e) to the Securities Purchase
Agreement, shall have been fully satisfied or extinguished pursuant to the terms
of the Debt Cancellation Agreement, the Debt Restructuring Agreement, of even
date herewith, by and among the Company and Absher (the “Debt Restructuring
Agreement”), and the Escrow Agreement.

 

4.7       No Conflicts or Defaults. Neither the execution and delivery of this
Agreement by the Company nor the consummation by the Company of the transactions
contemplated hereby, nor compliance by the Company with any of the provisions
hereof, will: (a) contravene the Company’s Certificate of Incorporation or
Bylaws, as amended, (b) result in a violation or breach of, or constitute (with
or without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under, any of the terms,
conditions, or provisions of any note, bond, mortgage, indenture, license,
contract, agreement, or other instrument or obligation to which the Company is a
party, or by which the Company’s property may be bound, (c) violate any
judgment, order, writ, injunction, decree, statute, rule, or regulation
applicable to the Company, or (d) give rise to any cause of action to any party,
or result in the creation of, or give any party the right to create, any lien,
charge, encumbrance, or any other right that is adverse to any interest of the
Company.

 

4.8          SEC Documents. On or prior to the Closing Date, the Company shall
have filed or submitted to the Securities and Exchange Commission (“SEC”) or
National Association of Securities Dealers (“NASD”) all reports or documents
required to be filed or

 

3


--------------------------------------------------------------------------------



submitted by it under the Securities Act of 1933, as amended (the “Securities
Act”) and the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
including pursuant to Section 13(a) or 15(d) thereof, for the three years
preceding the date hereof (or such shorter period as the Company was required by
law to file or submit such material) (the foregoing materials, including the
exhibits thereto, being collectively referred to herein as the “SEC Documents”).
The SEC Documents constitute all of the documents and reports that the Company
was required to file or submit pursuant to the Securities Act and the Exchange
Act and the rules and regulations promulgated thereunder by the SEC since July
1, 2001. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations promulgated thereunder and none of the SEC
Documents contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

 

4.9

Financial Statements.

 

(a)         Included in the SEC Documents are: (1) the unaudited balance sheet
of the Company, and the related consolidated statements of operations and
shareholders’ deficit, and cash flows for the quarter ended March 31, 2006,
contained in the Company’s Quarterly Report on Form 10-QSB, filed with the SEC
on May 16, 2006, (2) the audited balance sheets of the Company, and the related
consolidated statements of operations and shareholders’ deficit, and cash flows
for the years ended December 31, 2005 and 2004, contained in the Company’s
Annual Report on Form 10-KSB, filed with the SEC on May 16, 2006, (3) the
unaudited balance sheet of the Company, and the related consolidated statements
of operations and shareholders’ deficit, and cash flows for the quarter ended
September 30, 2005, contained in the Company’s Quarterly Report on Form 10-QSB,
filed with the SEC on November 18, 2005, (4) the unaudited balance sheet of the
Company, and the related consolidated statements of operations and shareholders’
deficit, and cash flows for the quarter ended June 30, 2005, contained in the
Company’s Quarterly Report on Form 10-QSB, filed with the SEC on August 23,
2005, and, (5) the unaudited balance sheet of the Company, and the related
consolidated statements of operations and shareholders’ deficit, and cash flows
for the quarter ended March 31, 2005, contained in the Company’s Quarterly
Report on Form 10-QSB, filed with the SEC on June 20, 2005, (collectively, the
“Company’s Financials”).

 

(b)         The Company’s Financials: (i) are in accordance with the books and
records of the Company, (ii) are correct and complete, (iii) fairly present the
financial position and results of operations of the Company as of the dates
indicated, (iv) comply as to form in all material respects with the published
rules and regulations of the SEC with respect thereto, and (v) were prepared in
accordance with U.S. GAAP (except that interim financials are subject to normal
year-end audit adjustments that in the aggregate will not have a material
adverse effect on the Company, its business, financial condition, or results of
operations).

 

(c)          Notwithstanding any of the information contained in the Company’s
Financials, including but not limited to any exhibits, schedules, or notes
thereto, at Closing, the Company shall have no liabilities or obligations of any
nature (whether accrued, absolute, contingent, or otherwise, and whether
required to be reflected on a balance sheet or not), subject to Section 4.6
herein.

 

 

4


--------------------------------------------------------------------------------



4.10      Events Subsequent to Financial Statements. Except as reflected in the
annual and quarterly reports, including the Company’s Financials: (a)  the
Company has not entered into any transaction or contract, other than the
ancillary agreements hereto, or conducted any business other than seeking a
business combination or other strategic transaction; (b) the Company has not
failed to pay and discharge its current liabilities in the ordinary course of
business consistent with past practice, except as disclosed in Schedule 4.6(d);
(c) the Company has not incurred any indebtedness or liability or assumed any
obligations; (d) the Company has not waived or released any right of any
material value; (e) the Company has not paid any compensation or benefits to
officers or directors of the Company; (f) the Company has not made or authorized
any amendment to its Certificate of Incorporation or Bylaws, other than such
amendments previously disclosed to the Purchasers in writing; and (g) there has
been no material or adverse change in the condition (financial or otherwise) of
the properties, assets, liabilities, or business of the Company.

 

4.11       Taxes. The Company has filed all United States federal, state,
county, local and foreign, national, provincial and local tax returns and
reports which were required to be filed on or prior to the Closing Date in
respect of all income, withholding, franchise, payroll, excise, property, sales,
use, value-added or other taxes or levies, imposts, duties, license and
registration fees, charges, assessments or withholdings of any nature whatsoever
(together, “Taxes”), and has paid all Taxes (and any related penalties, fines
and interest) which have become due pursuant to such returns or reports or
pursuant to any assessment which has become payable (except as disclosed in
Schedule 4.6(d)), or, to the extent its liability for any Taxes (and any related
penalties, fines and interest) has not been fully discharged, the same have been
properly reflected as a liability on the books and records of the Company and
adequate reserves therefore have been established. All such tax returns and
reports filed on or prior to the Closing Date have been properly prepared and
are true, correct (and to the extent such returns reflect judgments made by the
Company, as the case may be, such judgments were reasonable under the
circumstances) and complete in all respects. The amount shown on the Company’s
most recent balance sheet as provision for taxes is sufficient in all material
respects to pay all accrued and unpaid federal, state, local and foreign Taxes
for the period then ended and all prior periods. No tax return or tax return
liability of the Company has been audited or, is presently under audit. The
Company has not given or been requested to give waivers of any statute of
limitations relating to the payment of any Taxes (or any related penalties,
fines and interest). There are no claims pending or, to the knowledge of the
Company, threatened, against the Company for past due Taxes. All payments for
withholding taxes, unemployment insurance, and other amounts required to be paid
for periods prior to the date hereof to any governmental authority in respect of
employment obligations of the Company, including, without limitation, amounts
payable pursuant to the Federal Insurance Contributions Act, have been paid or
shall be paid prior to the Closing and have been duly provided for on the books
and records of the Company and in the Company’s Financials. All such amounts and
penalties are set forth in the Company’s balance sheet.

4.12      Real Property. The Company does not own or lease any real property,
and shall not own or lease any real property on the Closing Date.

 

4.13

Compliance.  

 

5


--------------------------------------------------------------------------------



(a)          The Company is not conducting its business or affairs in violation
of any applicable federal, state, or local law, ordinance, rule, regulation,
court or administrative order, decree or process, or any requirement of
insurance carriers. The Company has not received any notice of violation or
claimed violation of any such law, ordinance, rule, regulation, order, decree,
process, or requirement.

 

 

(b)          The Company is in compliance with all applicable federal, state,
local, and foreign laws and regulations. There are no claims, notices, actions,
suits, hearings, investigations, inquiries, or proceedings pending or, to the
knowledge of the Company, threatened against the Company, and there are no past
or present conditions that the Company has reason to believe are likely to give
rise to any material liability or other obligations of the Company under any
circumstances.

 

 

4.14       Permits and Licenses. The Company has all certificates of occupancy,
rights, permits, certificates, licenses, franchises, approvals, and other
authorizations as are reasonably necessary to conduct its business and to own,
lease, use, operate, and occupy its assets, at the places and in the manner now
conducted and operated, except those the absence of which would not materially
or adversely affect the Company. The Company has not received any written or
oral notice or claim pertaining to the failure to obtain any material permit,
certificate, license, approval or other authorization required by any federal,
state, or local agency or other regulatory body, the failure of which to obtain
would materially or adversely affect its business.

 

4.15       Public Trading of the Company. The Company’s Common Stock is
currently quoted on the OTCBB. The Company is, and the Company, Absher, and
LeFevre have no reason to believe that the Company will not continue to be, in
the foreseeable future, in full compliance with any of the requirements for
quotation on the OTCBB.

 

4.16

Litigation.  

 

 

(a)         There is no claim, dispute, action, suit, inquiry, proceeding, or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, or challenging the validity or propriety of the
transactions contemplated by this Agreement or any ancillary agreement or
instrument hereto, at law or in equity or admiralty or before any federal,
state, local, foreign, or other governmental authority, board, agency,
commission, or instrumentality, nor has any such claim, dispute, action, suit,
proceeding, or investigation been pending or threatened, during the 12 month
period preceding the date hereof.

(b)        There is no outstanding judgment, order, writ, ruling, injunction,
stipulation, or decree of any court, arbitrator, or federal, state, local,
foreign, or other governmental authority, board, agency, commission, or
instrumentality, against or affecting the business of the Company. In
particular, the Company is not subject to any liability or obligation whatsoever
arising out of any civil proceeding or action filed in California by Credit
Managers Association against Age Research, Inc., or any other name by which the
Company has been known, within the last twenty years, and any judgment
registered in the name of Catherine Rondema within the last fifteen years shall
have been fully satisfied prior to or on the Closing Date.

 

6


--------------------------------------------------------------------------------



 

 

(c)         The Company has not received any written or verbal inquiry from any
federal, state, local, foreign, or other governmental authority, board, agency,
commission, or instrumentality concerning the possible violation of any law,
rule, or regulation.

4.17       Consents. All consents, approvals, orders, authorizations,
registrations, qualifications, designations, declarations, or filings with any
U.S., federal or state, governmental authority on the part of the Company
required in connection with the consummation of the transactions contemplated
herein shall have been obtained prior to, and shall be effective as of, the
Closing Date. All third party consents, approvals, orders or authorizations
required to be obtained by the Company in connection with the consummation of
the transactions contemplated herein have been obtained prior to, and shall be
effective as of, the Closing Date.

4.18       Patents, Trademarks, and Intellectual Property Rights. On or prior to
the Closing Date, the Company shall not own or possess any patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses, information,
Internet web site(s), or proprietary rights of any nature. The business
conducted by the Company has not and will not cause the Company to infringe or
violate any of the patents, trademarks, service marks, trade names, copyrights,
mask-works, licenses, trade secrets, processes, data, know-how, or other
intellectual property rights of any other person or entity.

4.19       Brokers and Finders. Neither the Purchasers nor the Company shall be
obligated to pay any commission, brokerage fee, or finder’s fee based on any
alleged agreement or understanding between the Company, LeFevre, or Absher and a
third person in respect of the transactions contemplated hereby. LeFevre and
Absher hereby agree to indemnify the Purchasers and the Company against any
claim by any third person for any commission, brokerage fee, finder's fee, or
other payment with respect to this Agreement or the transactions contemplated
hereby based on any alleged agreement or understanding between the Company or
LeFevre or Absher and such third person, whether express or implied from the
actions of the Company, LeFevre, or Absher.

4.20       Affiliate Transactions. With the sole exception of the ancillary
agreements hereto, neither the Company nor any officer, director, or employee of
the Company (or any of the relatives or affiliates of any of the aforementioned
persons) is a party to any agreement, contract, commitment, or transaction with
the Company or affecting the business of the Company, or has any interest in any
property, whether real, personal or mixed, or tangible or intangible, used by or
necessary to the Company which will subject the Company to any liability or
obligation from and after the Closing Date. On or prior to the Closing, the
Business Consulting Agreement dated June 23, 2004, as amended, between the
Company and NeoTactix, Inc. (also known as NeoTactix Corporation), a Nevada
corporation (the “Consulting Agreement”), shall be amended to be deemed fully
performed by the parties thereto and terminated on or prior to June 1, 2006,
with all shares issued thereunder duly and validly issued, fully paid, and
non-assessable, and free of restrictions on transfer, other than restrictions on
transfer under applicable state and federal securities laws.

4.21       Books and Records. Copies of the Company’s Certificate of
Incorporation, Bylaws, other governing documents, agreements, correspondence,
and various other corporate records previously forwarded by the Company, Absher,
and LeFevre to the Purchasers prior to the Closing Date, are true, correct, and
complete. The minute books of the

 

7


--------------------------------------------------------------------------------



 

Company as forwarded to the Purchasers contain true and complete records of all
meetings and consents in lieu of meetings of the Company’s Board of Directors
(and any committees thereof), similar governing bodies, or shareholders since
the time of the Company’s organization. On or prior to the Closing, the Company
shall deliver possession of all corporate books and records, including all
accounting books and records, of the Company to the Purchasers or their counsel.

4.22       No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the accountants and lawyers presently or previously
employed by the Company, and the Company is current with respect to any fees
owed to its accountants and lawyers, except as disclosed in Schedule 4.6(d).

4.23       Environmental Matters. The Company has never: (i) operated any
underground storage tanks at any property that the Company has at any time
owned, operated, occupied, or leased; or (ii) illegally released any material
amount of any substance that has been designated by any governmental entity or
by applicable foreign, federal, state, or local law to be radioactive, toxic,
hazardous, or otherwise a danger to health or the environment, including,
without limitation, PCBs, asbestos, petroleum, and urea-formaldehyde and all
substances listed as hazardous substances pursuant to the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, or
defined as a hazardous waste pursuant to the United States Resource Conservation
and Recovery Act of 1976, as amended, and the regulations promulgated pursuant
to said laws), but excluding office and janitorial supplies properly and safely
maintained.

4.24       Schedules. All lists or other statements, information, or documents
set forth in, attached to any Schedule provided pursuant to this Agreement, or
delivered hereunder shall be deemed to be representations and warranties by the
Company with the same force and effect as if such lists, statements,
information, and documents were set forth herein, and such representations and
warranties shall survive with full force and effect after the Closing Date.

4.25       Disclosure. The representations and warranties and statements of fact
made by the Company in this Agreement are accurate, correct, and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements and
information contained herein not false or misleading.

5.            Representations and Warranties of the Purchasers. The Purchasers
hereby represent and warrant to the Company as follows:

 

5.1

Investment and Related Representations.

(a)          Shares as “Restricted” Securities. The Purchasers are aware that
neither the Shares nor the offer or sale thereof to the Purchasers have been
registered under the Securities Act, or under any foreign or state securities
law. The Purchasers acknowledge that the Shares are being offered pursuant to
certain exemptions from Section 5 of the Securities Act for offers and sale of
securities not involving an issuer, underwriter, or dealer. The Purchasers
understand that the Shares are “restricted” securities under U.S. federal
securities laws inasmuch as they are being acquired from an affiliate of the
issuer and that under such laws and applicable regulations such securities may
be resold without registration

 

8


--------------------------------------------------------------------------------



under the Securities Act only in certain limited circumstances. The Purchasers
represent that they are familiar in general with Rule 144 under the Securities
Act (which provides generally for a one year holding period and limitations on
the amount of “restricted” securities that can be sold in compliance with the
rule upon completion of the holding period), and understand the resale
limitations imposed thereby and by the Securities Act. The Purchasers understand
that each certificate representing the Shares and any other securities issued in
respect of the Shares upon any stock split, stock dividend, recapitalization,
merger or similar event (unless no longer required in the opinion of counsel for
the Company) shall be stamped or otherwise imprinted with legends substantially
in the following form (in addition to any legend that may now or hereafter be
required by applicable state law):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THEY MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO SUCH SECURITIES,
OR DELIVERY OF AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF SUCH
SECURITIES THAT SUCH OFFER, SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS IN FULL
COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED, OR UNLESS SOLD IN
COMPLIANCE WITH RULE 144 UNDER SUCH ACT.”

The Purchasers agree that they will not sell any portion of the Shares except
pursuant to registration under the Securities Act or pursuant to an available
exemption from registration under the Securities Act. The Purchasers understand
that the Company shall refuse to transfer the Shares except in accordance with
the restrictions and agreements of the Purchasers set forth in this Section 5.1.

(b)          Investment Representation. The Shares are being acquired by the
Purchasers pursuant to this Agreement for investment and not with a view to the
public resale or distribution thereof unless pursuant to an effective
registration statement or exemption under the Securities Act.

(c)          No Public Solicitation. The Purchasers are acquiring the Shares
after private negotiation and has not been attracted to the acquisition of the
Shares by any press release, advertising, or publication.

(d)          Investor Sophistication and Ability to Bear Risk of Loss. The
Purchasers acknowledge that the Purchasers are able to protect the Purchasers’
interests in connection with the acquisition of the Shares and can bear the
economic risk of investment in such securities without producing a material
adverse change in the Purchasers’ financial condition. The Purchasers otherwise
have such knowledge and experience in financial or business matters that the
Purchasers are capable of evaluating the merits and risks of the investment in
the Shares.

 

(e)          Informed Investment Decision. The Purchasers have received all
information that they requested from the Company in order to make an informed
investment decision with respect to the Shares.

 

 

6.

Conditions to Closing.

 

 

9


--------------------------------------------------------------------------------



6.1        Conditions to Obligations of the Purchasers. The obligations of the
Purchasers under this Agreement shall be subject to each of the following
conditions:

 

(a)         Closing Deliveries. At the Closing, the Company shall have delivered
or caused to be delivered to the Escrow Agent the following:

 

(i)           this Agreement, duly executed by the Company, LeFevre, and Absher;

 

 

(ii)

the Securities Purchase Agreement, duly executed by LeFevre;

 

(iii)        the Debt Cancellation Agreement and the Escrow Agreement, duly
executed by the Company and LeFevre;

 

(iv)         the Debt Restructuring Agreement, duly executed by the Company and
Absher;

 

 

(v)

a certificate representing the Shares;

 

(vi)         all of the books and records (including, but not limited to
accounting records) of the Company; and

 

(vii)       such other documents as the Purchasers or their counsel may
reasonably request in connection with the transactions contemplated hereby.

 

(b)          Truthfulness and Accuracy of Representations and Warranties. The
representations and warranties of the Company contained herein, including those
contained in the schedules and exhibits attached hereto, shall be true in all
material respects at the Closing, with the same effect as though made at such
time. The Company shall have performed in all material respects all obligations
and complied in all material respects with all covenants and conditions required
by this Agreement to be performed or complied with by it at or prior to the
Closing.

 

(c)          Satisfaction of Closing Conditions of Securities Purchase
Agreement. All of the Closing conditions set forth in the Securities Purchase
Agreement shall have been fully satisfied.

 

6.2        Conditions to Obligations of The Company. The obligations of the
Company under this Agreement shall be subject to each of the following
conditions:

 

(a)         Closing Deliveries. At the Closing, the Purchasers shall have
delivered or caused to be delivered to the Escrow Agent the following:

 

(i)           this Agreement, the Securities Purchase Agreement and the Escrow
Agreement, duly executed by the Purchasers;

 

(ii)          the Purchase Price by wire transfer to the account of the Escrow
Agent, as per the terms of the Escrow Agreement; and

 

10


--------------------------------------------------------------------------------



(iii)        such other documents as the Company or its counsel may reasonably
request in connection with the transaction contemplated hereby.

 

(b)          Truthfulness and Accuracy of Representations and Warranties. The
representations and warranties of the Purchasers contained herein shall be true
in all material respects at the Closing, with the same effect as though made at
such time. The Purchasers shall have performed in all material respects all
obligations and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by them
at or prior to the Closing.

 

(c)          Satisfaction of Closing Conditions of Securities Purchase
Agreement. All of the Closing conditions set forth in the Securities Purchase
Agreement shall have been fully satisfied.

 

7.            Brokers and Finders.   Neither the Purchasers nor the Company
shall be obligated to pay any commission, brokerage fee, or finder’s fee based
on any alleged agreement or understanding between the Company, LeFevre, or
Absher and a third person in respect of the transactions contemplated hereby.

 

 

8.

Indemnification.

(a)          LeFevre and Absher (the “Indemnitors”) hereby agree to indemnify
and hold harmless the Company and the Purchasers and their respective
affiliates, officers, directors, partners, members, managers, shareholders,
employees, and agents (the “Indemnified Parties”) from and against any and all
losses, claims, damages, judgments, penalties, liabilities, and deficiencies,
and agrees to reimburse the other for all reasonable out-of-pocket expenses
(including reasonable fees and expenses of legal counsel) to the extent arising
out of or in connection with: (i) any material misrepresentation or material
breach of any of the Company’s representations or warranties contained in this
Agreement; (ii) any failure by the Company to perform any of its covenants,
agreements, undertakings, or obligations set forth in this Agreement or any
ancillary agreement hereto, or (iii) any operations of the Company or
transactions involving the Company occurring on or prior to the Closing Date,
which took place while LeFevre or Absher were directors or officers of the
Company, or which LeFevre or Absher had knowledge of on or prior to the Closing
Date.

 

(b)          The Indemnitors agree to indemnify the Indemnified Parties against
any and all debts, liabilities, and obligations of the Company (whether
contingent or otherwise) existing or arising on or before the Closing Date. The
Indemnitors hereby agree to indemnify the Indemnified Parties against any claim
by any third person for any commission, brokerage fee, finder's fee, or other
payment with respect to this Agreement or the transactions contemplated hereby
based on any alleged agreement or understanding between the Company, LeFevre, or
Absher and such third person, whether express or implied from the actions of the
Company, LeFevre or Absher. Following the Closing, the Indemnitors agree to pay
any and all such pre-existing debts, liabilities, and obligations when and as
such liabilities and obligations are discovered or become due, upon demand made
by the Purchasers.

11


--------------------------------------------------------------------------------



(c)          If any claim or liability should be asserted against any of the
Indemnified Parties after the Closing for which the Indemnitors have an
indemnification obligation under the terms of this Section 8 (a “Claim”), then
the Indemnified Parties shall notify the Indemnitors within 20 days after the
Claim is asserted (such notification being referred to as a “Claim Notice”) and
give the Indemnitors a reasonable opportunity to take part in any examination of
the books and records of the Indemnified Parties relating to such Claim and to
assume the defense of such Claim in connection therewith and to conduct any
proceedings or negotiations relating thereto and necessary or appropriate to
defend the Indemnified Parties and/or settle the Claim. The expenses (including
reasonable attorneys’ fees) of all negotiations, proceedings, contests,
lawsuits, or settlements with respect to any Claim shall be borne by the
Indemnitors. If the Indemnitors agree to assume the defense of any Claim in
writing within 20 days after the Claim Notice of such Claim has been delivered,
through counsel reasonably satisfactory to the Indemnified Parties, then the
Indemnitors shall be entitled to control the conduct of such defense and any
decision to settle such Claim, so long as the Indemnitors shall continue such
defense until the final resolution of such Claim. The Indemnitors shall be
responsible for paying all expenses in connection with the defense of any Claim,
and shall be responsible for paying all settlements made or judgments entered
with respect to any Claim. The Indemnified Parties must approve any settlement
of a Claim. A failure by the Indemnified Parties to timely give the Claim Notice
shall not excuse the Indemnitors from any indemnification liability.

 

(d)         If the Indemnitors shall not agree to assume the defense of any
Claim in writing within 20 days after the Claim Notice of such Claim has been
delivered, or shall fail to continue such defense until the final resolution of
such Claim, then the Indemnified Parties may defend against such Claim in such
manner as they may deem appropriate and may settle such Claim on such terms as
they may deem appropriate. The Indemnitors shall promptly reimburse the
Indemnified Parties for the amount of all settlement payments and expenses,
legal and otherwise, incurred by the Indemnified Parties in connection with the
defense or settlement of such Claim. If no settlement of such Claim is made,
then the Indemnitors shall satisfy any judgment rendered with respect to such
Claim before the Indemnified Parties are required to do so, and pay all
expenses, legal or otherwise, incurred by the Indemnified Parties in the defense
against such Claim.

 

(e)         The indemnification obligations of the Indemnitors as provided in
this Section 8 shall survive the Closing. If any amounts are owing or in dispute
to the Purchasers from the Indemnitors in accordance with the terms of this
Agreement and such amounts are not paid to the Purchasers promptly upon request,
in any such case, the Purchasers may elect (but shall not be required to elect
and may pursue remedies directly against the Indemnitors) to offset any such
amounts against any shares of the Company’s Common Stock then held by the
Indemnitors by canceling that number of shares held by the Indemnitors with a
fair market value equal to the amount due to the Purchasers, such shares being
delivered to the Purchasers for cancellation promptly upon request by the
Purchasers or their counsel. The Purchasers shall be entitled, in their sole
discretion, to elect to offset any such amounts, but shall not be required to
elect any such offset.

 

 

9.

Miscellaneous.

9.1          Cumulative Remedies. Subject to Section 8, any person having any
rights under any provision of this Agreement will be entitled to enforce such
rights specifically, to recover damages by reason of any breach of any provision
of this Agreement, and to exercise all other rights granted by law, which rights
may be exercised cumulative and not alternatively.

12


--------------------------------------------------------------------------------



9.2          Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto will bind and inure to the benefit of the
respective successors and assigns of the parties hereto whether so expressed or
not.

9.3          Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement or the other documents.

9.4        Counterparts. This Agreement may be executed in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts when taken together will constitute one and the
same agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

9.5          Notices. Any approvals, consents or notices required or permitted
to be sent or given shall be delivered in writing personally or mailed,
certified mail, return receipt requested, to the following addresses and shall
be deemed to have been received within five days after such mailing:

If to PURCHASER:

 

Richardson & Patel, LLP

Attn.: Kevin Leung, Esq.

10900 Wilshire Boulevard, Suite 500

Los Angeles, California 90024

 

If to the COMPANY:

Strativation, Inc.

c/o Richardson & Patel, LLP

Attn.: Kevin Leung, Esq.

10900 Wilshire Boulevard, Suite 500

Los Angeles, California 90024

 

If to LEFEVRE:

George LeFevre

18101 Von Karman Avenue, Suite 330

Irvine, California 92612

 

If to ABSHER:

Scott Absher

18101 Von Karman Avenue, Suite 330

Irvine, California 92612

 

9.6          Litigation Costs. If any legal action or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
thereof, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.

 

13


--------------------------------------------------------------------------------



9.7          Entire Agreement. This Agreement, and the other agreements
specifically referred to herein and therein, constitute the entire agreement and
understanding of the parties with respect to the subject matter thereof, and
supersede all prior and contemporaneous agreements and understandings.

9.8          Governing Law; Venue. This Agreement shall be governed by and
interpreted and construed in accordance with the laws of the State of
California, without regard to the conflict of law principles thereof. Any action
brought under this Agreement shall be brought in a state or Federal court having
competent subject matter jurisdiction and located in the City of Los Angeles in
accordance with the applicable procedure therefore.

9.9          Injunctive Relief. The parties agree that a breach of this
Agreement may cause the Purchasers irreparable harm for which monetary damages
are not adequate. In addition to all other available legal remedies, the
Purchasers shall have the right to injunctive relief to enforce this Agreement.

9.10       Survival. All representations and warranties made by the parties in
connection with this Agreement shall survive the Closing.

IN WITNESS WHEREOF, each of the parties to this Agreement has executed or caused
this Agreement to be executed as of the date first above written.

[Signature Page Follows]

 

14


--------------------------------------------------------------------------------



 

 

“THE COMPANY”    STRATIVATION, INC.

 

By: /s/ Scott Absher                                              

 

Scott Absher

 

 

Chief Executive Officer

 

 

“LEFEVRE”

 

/s/ George LeFevre                                                 

 

GEORGE LEFEVRE

 

 

 

“ABSHER”

 

/s/ Scott Absher                                                       

 

SCOTT ABSHER

 

 

 

“THE PURCHASERS”

[Signatures set forth in Schedule A]

 

 

 

15